Citation Nr: 1129712	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-35 901	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to November 1952.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2008 rating action that denied service connection for PTSD, hearing loss, and tinnitus.

In April 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  PTSD was not shown present in service and is not currently objectively demonstrated.

3.  The competent and persuasive medical evidence establishes no nexus between the veteran's hearing loss and his military service or any incident thereof.

4.  The competent and persuasive medical evidence establishes no nexus between any tinnitus and the veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claims on appeal has been accomplished.

An August 2007 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claims, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2007 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2007 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, the August 2007 document meeting the VCAA's notice requirements was furnished to the Veteran before the January 2008 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in the August 2007 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims, to include obtaining all available service and post-service VA medical records.  A transcript of the veteran's April 2011 Board hearing testimony has been associated with the claims folder and considered in adjudicating these claims.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In August 2007, the Veteran stated that he had no other information or evidence to submit in connection with his claims.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where a veteran served continuously for 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; the thresholds for at least 3 of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  See 38 C.F.R. § 3.385.

The Veteran contends that he has PTSD as a result of his military service, and that his hearing loss and tinnitus are a result of acoustic trauma during service.  He asserts that he was exposed to loud combat noises including explosions from grenades and rifle fire.  He gave testimony to this effect at the April 2011 Board hearing.

In this case, the veteran's DD Form 214 shows that he received the Korean Service Medal with one Bronze Service Star, and the Combat Infantryman Badge, among other awards. 

The service medical records are negative for findings or diagnoses of any PTSD, hearing loss, or tinnitus.  The Veteran was psychiatrically normal on both January 1951 pre-induction and November 1952 separation examinations.  His hearing was 15/15 for the whispered voice on both pre-induction and separation examinations, and 15/15 for the spoken voice on separation examination.

On November 2007 VA psychiatric examination, the physician reviewed the claims folder and available medical records.  The Veteran gave a history of intrusive thoughts and dreams about combat stressors including a service comrade who was killed in Korea.  A review of his past psychiatric history showed that he had never had a diagnosis of PTSD, and a review of medical records also did not include such diagnosis.  After mental status examination, the physician opined that the Veteran did not have sufficient symptoms to meet the criteria for a diagnosis of PTSD, and that he also did not have current evidence of any other acquired psychiatric disorder such as a depressive illness or other anxiety condition.   

The aforementioned evidence reveals that PTSD or any other acquired psychiatric disorder is not currently objectively demonstrated.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, there is no competent evidence that shows the existence of current PTSD for which service connection is sought (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence does not show the current existence of PTSD, the Board finds that service connection therefor is not warranted. 

On January 2005 VA outpatient examination, the physician noted that recent audiological evaluation indicated that the veteran's tinnitus was likely job-related in the past.  The audiological evaluation noted military noise exposure in the infantry; occupational noise exposure in farming, construction, and a forge shop, all without hearing protection except for 5 years of use of hearing protection in construction; and recreational noise exposure from hunting and using a chain-saw, all without hearing protection.  

On November 2007 VA audiological examination, the examiner noted that the service medical records documented that the Veteran passed a whispered voice test, which was insensitive to a hearing frequency hearing loss, and a poor indicator of hearing acuity, and that there were no other hearing or ear-related complaints in the claims folder.  The Veteran gave a history of military noise exposure due to gunfire and large weapons fire during combat; civilian noise exposure during part-time factory work for 7 to 8 years and farming for 55 years; and recreational noise exposure from the use of power tools, chain saws, and firearms during hunting.  The examiner specifically noted that there was no history of tinnitus.  

After audiometric examination and a review of service medical and post-service VA records, the diagnosis was bilateral sensorineural hearing loss, which the examiner opined was less than likely (less than a 50/50 probability) caused by or a result of military noise exposure.  The rationale for this was the lack of documented hearing or ear-related complaints in the military records, 60+ years of civilian noise exposure, the natural effects of ageing, the medical history, and the examiner's clinical experience.  The examiner also opined that tinnitus was not caused by or a result of the veteran's military noise exposure, noting that the Veteran currently denied tinnitus or any head noises.  

On that record, the Board finds that the competent and persuasive evidence establishes no nexus between the veteran's hearing loss and any tinnitus, and his military service or any incident thereof.  The sole competent medical opinions of record, the 2005 and 2007 VA opinions, establish that there was less than a 50/50 probability that the bilateral sensorineural hearing loss was caused by or a result of the veteran's military noise exposure, and that any tinnitus was likely job-related in the past, and not caused by or a result of his military noise exposure.  The Board accords great probative value to those well-reasoned VA medical opinions, inasmuch as they was based on the medical professionals' thorough review of the veteran's military, medical, and post-service history, and current examination of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  

Thus, the Board finds the 2005 and 2007 VA examiners' uncontradicted findings, observations, and conclusions to be dispositive of the questions of service connection for hearing loss and tinnitus, and that these persuasive, expert medical observations and well-reasoned opinions militate against the claims.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the veteran's assertions and testimony; however, such do not provide any basis for allowance of the claims.  While the Veteran may believe that he has PTSD, hearing loss, and tinnitus that are related to his military service, there is no persuasive medical support for such contention.  The Board emphasizes that the appellant is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without the appropriate medical training or expertise, the appellant simply is not competent to render an opinion on medical matters such as whether he meets the diagnostic criteria for PTSD, and the relationship between his current hearing loss and any tinnitus and any incident of his military service, including noise exposure therein.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, his assertions in this regard have no probative value.  As medical questions of diagnosis and etiology are controlling in the disposition of these claims for service connection, the credibility of the lay evidence of record, including the veteran's statements and testimony, is not otherwise at issue.

Under these circumstances, the Board concludes that service connection for PTSD, hearing loss, and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).



ORDER

Service connection for PTSD is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


